Case 2:20-cv-02323-RGK-JPR Document 24 Filed 05/11/20 Page 1 of 2 Page ID #:248



 1                                      PROOF OF SERVICE
 2          I, JESSICA TREVINO, am employed in the County of Los Angeles, State of
     California. I am over the age of 18 and am not a party to this action. My business address is
 3
     500 N. Central Avenue, Suite 210, Glendale, CA 91203.
 4
             On May 11, 2020, I served the within document described as PLAINTIFF’S
 5   RESPONSE TO MOTION TO STRIKE COMPLAINT PURSUANT TO C.C.P. §
     425.16 and DECLARATION OF JOSEPH L. RYAN on all interested parties in this
 6   action by sending a true copy thereof as follows:

 7
        X_ BY FIRST CLASS MAIL                            _    BY PERSONAL SERVICE
8
        X by placing a true copy thereof enclosed
 9     in a sealed envelope for deposit with the               I delivered a true copy of the aforesaid
       United States Postal Service, with postage        document by hand to the addressee(s) or the
10     thereon fully prepaid, addressed as follows:      addressee’s office.

11    SEE ATTACHED SERVICE LIST                          ___ I caused a true copy of the aforesaid
                                                         document to be delivered by hand to the
12     _ _ I am “readily familiar” with the firm’s       offices of the addressee(s)
       practice of collection and processing
13     correspondence for mailing. Under that
       practice it would be deposited with U.S.
14     postal service on the same day with postage
15     thereon fully prepaid at Los Angeles,
       California in the ordinary course of business.
16     I am aware that on motion of the party
       served, service is presumed invalid if postal
17     cancellation date or postage meter date is
       more than one day after date of deposit for
18     mailing in affidavit.

19        VIA ELECTRONIC MAIL TO:                         _ VIA FACSIMILE
20                                                        _ I caused a true copy of the aforesaid
21                                                       document to be transmitted to the recipient
                                                         at the facsimile machine number last given by
22                                                       that person on a document which that person
                                                         has filed in the cause and served on the
23                                                       person making this service.

24          I declare under penalty of perjury under the laws of the State of California that
     the foregoing is true and correct. Executed on May 11, 2020, at Glendale, California.
25
26
                                                        JESSICA TREVINO
27
28
Case 2:20-cv-02323-RGK-JPR Document 24 Filed 05/11/20 Page 2 of 2 Page ID #:249



 1                                         SERVICE LIST

 2   ATTORNEYS FOR PLAINTIFFS:

 3   Eric M George
     Browne George Ross LLP
 4   2121 Avenue of the Stars Suite 2800
     Los Angeles, CA 90067
 5
     Eric A Westlund
 6   Browne George Ross LLP
     2121 Avenue of the Stars Suite 2800
 7   Los Angeles, CA 90067

8    Kim S Zeldin
     Browne George Ross LLP
 9   Suite 2800
     2121 Avenue of the Stars Suite 2800
10   Los Angeles, CA 90067

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
